Citation Nr: 0810924	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  02-01 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for major depression.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active service from September 1974 to April 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of the 
VARO in Waco, Texas, that denied entitlement to the benefits 
sought.

In April 2005 the Board denied entitlement to service 
connection for major depression.  The veteran appealed the 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  By Order dated in November 2006, the Court 
granted a Joint Motion for Remand filed by the veteran and 
his representative, and the Secretary of VA, and remanded the 
case for further development.

In September 2007, the Board remanded the issue for further 
development to ensure compliance with the Joint Motion for 
Remand.  As the requested development has not been completed, 
further action to ensure compliance with the remand directive 
is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As indicated in the Remand of September 2007, the veteran was 
to be scheduled for a VA examination to determine as to 
whether it is at least as likely as not (50 percent or more 
probability) that any psychiatric disorder, particularly 
major depression, that is currently present, began during 
service or is related to service in any way.  While a VA 
examination in November 2007 is of record, it remains unclear 
whether the veteran has any mental disorder due to service.  

Furthermore, the examiner indicated the veteran's 
hospitalization records were unavailable.  The veteran during 
the examination noted he was receiving benefits from the 
Social Security Administration (SSA).  All outstanding 
medical and Social Security records need to be obtained and 
associated with the claims.  

In view of the foregoing, the case is REMANDED for the 
following:

1.  The RO should request the veteran 
provide further information and signed 
releases for records pertaining to his 
hospitalizations for his mental disorder, 
which he indicated during his VA 
examination in November 2007.  Afterwards 
the records should be obtained and 
associated with the claims folder.  

2.  The RO should ensure that all current 
VA treatment records have been obtained.  
Records from SSA also should be requested 
and added to the file.  

3.  Afterwards, an addendum opinion 
should offered by the same examiner who 
conducted the VA examination in November 
2007.  If this examiner is unavailable 
then the file should be forwarded to a 
new examiner for review.  The claims file 
is to be made available to the reviewing 
examiner, who should specifically 
indicate in the report of the examination 
that he or she has reviewed the entire 
claims folder.  Following a thorough 
review of the record, the examiner should 
express an opinion as to whether it is at 
least as likely as not (50 percent or 
more probability) that any psychiatric 
disorder, particularly major depression, 
that is currently present, began during 
service or is related to service in any 
way.  The examiner is requested to 
provide the rationale for any opinion 
expressed.  Any conflicting medical 
opinions in the file should be addressed.  
If a conclusion cannot be reached without 
resort to speculation, this should be so 
indicated.

4.  Thereafter, the claim for service 
connection for major depression should be 
adjudicated.  If the claim remains 
denied, VA should issue an appropriate 
supplemental statement of the case and 
provide the veteran and his 
representative with an opportunity for 
response.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.  The Board intimates no opinion, 
either legal or factual, as to any final 
outcome warranted.  No action is required 
of the veteran until he is further 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



